DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 23, 2021 has been entered.
 
Response to Amendment
The amendment filed August 23, 2021 has been entered. Claims 1-3, 5, 8-10, 12, 14-16, 18, and 21-26 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9, 12, 14-15, 18, 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (USP 8,429,004 B2; already of record in IDS; hereinafter Hamilton) in view of Asad et al. (US 6,725,240 B1; hereinafter Asad).
With respect to claims 1, 8, and 14:
	Hamilton teaches a method of auditing shelf space of an outlet of a retailer using a system (See at least Hamilton: Col. 3, lines 59-62) comprising: an [encryption] computer at a first location, a [decryption] computer at a second location, a camera (By disclosing the computer system 100, processing location which may be a central processor, and the image capture unit, respectively. See at least Hamilton: Col. 3, line 59 through , a global positioning system receiver (See at least Hamilton: Col. 6, lines 6-7 and 64-65; Col. 7, lines 19-28; Col. 8, lines 61-64)  and a repository (See at least Hamilton: Abstract; Col. 4, line 38), the method comprising the steps of: 
a computer program product for auditing shelf space of an outlet of a retailer using a system comprising: a camera, a global positioning system receiver, a repository, an [encryption] computer at a first location, and a [decryption] computer at a second location comprising at least one processor, one or more memories, one or more computer readable storage media, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the computer to perform a method comprising: (See at least Hamilton: Col. 3, line 59 through Col. 4, line 25; Col. 4, line 59 through Col. 5, line 14; Col. 15, lines 3-25, 26-39 & 44-55.)
a computer system for auditing shelf space of an outlet of a retailer using a system comprising: a camera, a global positioning system receiver, a repository, an [encryption] computer at a first location, and a [decryption] computer at a second location; the computer system comprising a computer comprising at least one processor, one or more memories, one or more computer readable storage media having program instructions executable by the computer to perform the program instructions comprising: (As stated above, see at least Hamilton: Col. 3, line 59 through Col. 4, line 25; Col. 4, line 59 through Col. 5, line 14; Col. 15, lines 3-25, 26-39 & 44-55).
the [encryption] computer authenticating a device of an auditor (By disclosing, outside of a store to be audited, an auditor powers up the mobile capture unit 30 (computer) and touches or clicks "Log In/Log Out" 41 located on the main screen 40 of the mobile capture unit. The auditor can enter his username and password in order to access the system. Fig. 3A shows Identification & Verification Means (31) and Capturing Means (32) (a device of an auditor) in the Mobile Capture Unit (30). See at least Hamilton: Col. 1, lines 29-31 and 52-53; Col. 8, lines 53-57; Fig. 3A, item 31), the authenticating including validating a time and date of an audit and a location of the audit at the outlet of the retailer (By disclosing, once the mobile capture unit has identified its location (capturing of images has not been performed yet), it can retrieve that retail store's floor plan configuration from the processing location 2. In addition, the auditor has a daily store audit schedule or specified periods of time (time and date, before capturing of images). See at least Hamilton: Col. 8, lines 45-51; Col. 8, line 61 through Col. 9, line 5; Col. 4, lines 15-25 and 63-67; Col. 1, lines 29-32 & 49-55); 
when the device is authenticated, the [encryption] computer: (As stated above, the authentication comes before the actual capturing of the images. See at least Hamilton: Col. 8, lines 45-51; Col. 8, line 61 through Col. 9, line 5; Col. 4, lines 15-25 and 63-67; Col. 1, lines 29-32 & 49-55) 
capturing images of displays within the outlet and an audit information relating to a display and the outlet of the retailer; (By disclosing, one or more images of one or more retail store conditions are captured and associated with related information (audit information). See at least Hamilton: Abstract; Col. 15, lines 48-53; Col. 16, lines 27-29 & 40-42; Col. 4, lines 20-23 and 63-67) 
embedding the audit information within the captured image and storing the captured image with embedded audit information in the repository; (By disclosing, the captured images may be stamped with date, time and location information. See at least Hamilton: Abstract; Col. 4, lines 18-22)
...with an outlet identification, a display identification, a user identification, and a timestamp; and (By disclosing, to identify the one or more retail store conditions in the one or more captured images, the image recognition module 23 compares the one or more retail store conditions against a library 24 and matches each retail store condition with, for example, a product. The image recognition module 23 also obtains 
sending the ..., captured image and embedded audit information to the [decryption] computer for a compliance check. (By disclosing, both the captured images and the related information are transmitted from the image capture unit 21 to a processing location 2 for storage and processing (Step S203). See at least Hamilton: Abstract; Col. 4, line 63 through Col. 5, line 4; Col. 15, lines 43-55)
However, Hamilton does not teach ...encrypted, tagged, and ...encrypting the captured image and the embedded audit information, wherein after the encryption process the captured image is tagged based on a hashing and a checksum system that calculates a checksum. 
Asad, directed to apparatus and method for protecting against data tampering in an audit subsystem and thus is in the same field of endeavor, teaches 
...encrypted, tagged (See at least Asad: Col. 5, line 61 through Col. 6, line 4)
...encrypting the captured image and the embedded audit information, wherein after the encryption process the captured image is tagged based on a hashing and a checksum system that calculates a checksum with... (By disclosing, examples of commonly used the message authentication codes (MACs) (an outlet identification, a display identification, a user identification, and a timestamp) include cipher block chaining message authentication code (CBC-MAC) and HMAC (short for "keyed-Hashing for Message Authentication"). CBC-MAC is a widely used U.S. and international standard. In CBC-MAC, the message blocks are encrypted using DES cipher block chaining and the final block in the ciphertext is output as the checksum. HMAC uses a key or keys in conjunction with a hash function to produce a checksum that is appended to the message. The audit records in a relational database are handled and stored using encrypting and tagging based on hashing and a checksum system. See at least Asad: Col. 5, line 61 through Col. 6, line 4; Col. 6, lines 13-21; Col. 6, line 56 through Col. 7, line 3; Col. 1, lines 60-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compliance method of Hamilton to incorporate a need for a reliable and efficient way to audit retail store display compliance” (See at least Asad: Col. , lines 22-47; Col. 2, lines 1-7).
With respect to claims 2, 9, and 15:
Hamilton and Asad teach the method of claim 1, the computer program product of claim 8, and the computer system of claim 14, as stated above.
Hamilton further teaches wherein the audit information captured is selected from the group consisting of: an audit user identification, a display identification, an outlet identification, and a timestamp. (See at least Hamilton: Col. 11, lines 11-18)
With respect to claims 5, 12, and 18:
Hamilton and Asad teach the method of claim 1, the computer program product of claim 8, and the computer system of claim 14, as stated above.
wherein the audit information comprises information regarding the auditor capturing the images at the outlet of the retailer. (See at least Hamilton: Col. 8, lines 53-57)
With respect to claims 22, 24, and 26:
Hamilton and Asad teach the method of claim 1, the computer program product of claim 8, and the computer system of claim 14, as stated above.
Hamilton further teaches wherein the authenticating the device causes an audit program on the encryption computer to be unlocked. (By disclosing, once the mobile capture unit has identified its location (authenticating the device), it can retrieve that retail store's floor plan configuration (an audit program unlocked) from the processing location 2. See at least Hamilton: Col. 8, line 61 through Col. 9, line 5)
Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton in view of Asad, as applied to claims 1, 8, and 14 above, and in still further view of Druschel et al. (US 2012/0110338 A1; hereinafter Druschel).
With respect to claims 3, 10, and 16:
Hamilton and Asad teach the method of claim 1, the computer program product of claim 8, and the computer system of claim 14, as stated above.

Druschel, directed to protecting the integrity and privacy of data with storage leases and thus in the same field of endeavor, further teaches wherein the captured image with the embedded audit information is stored as a binary large object to prevent tampering with the captured image prior to the captured image being sent to a company. (By disclosing, time and/or user access restrictions may be associated with storage operations on storage blocks, files, objects, binary large objects, database tables and records and/or any other form of storage data. See at least Druschel: paragraph(s) [0085]. For the compact prosecution, the examiner has performed prior art search and considered for the limitation. It is also noted that the limitation “to prevent tampering with the captured image prior to the captured image being sent to a company” is an intended use, which does not have a patentable weight.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hamilton and Asad to incorporate the binary large object teachings of Druschel for the benefit of “a need for a reliable and efficient way to audit retail store 
Examiner’s Note: 
The limitations “to prevent tampering with the captured image prior to the captured image being sent to a company” in claim 3, lines 2-3 and claims 10 and 16, corresponding lines are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Claims 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton in view of Asad), and in further view of Walker et al. (US 7,366,675 B1; hereinafter Walker) and Opalach et al. (US 2009/0059270 A1; hereinafter Opalach).
With respect to claims 21, 23, and 25:
the method of claim 1, the computer program product of claim 8, and the computer system of claim 14, as stated above.
Hamilton further teaches 
further comprising the [decryption] computer: (See at least Hamilton: Col. 5, lines 4-7; Fig. 2A, element 2; Col. 15, lines 43-55): 
receiving the ..., captured image with the embedded audit data;... (See at least Hamilton: Abstract; Col. 5, lines 5-7; Fig. 2B, step S204)
extracting the embedded audit data; (See at least Hamilton: Col. 11, lines 19-21)
comparing the embedded audit data to a standard of an audit data set by a checker company and the captured image to a template image set by the checker company; (By disclosing, the image recognition module 23 compares the one or more captured images with a library 24, and compares each retail store condition in each captured image to the library 24. See at least Hamilton: Abstract; Claim 1; Col. 4, lines 24-25; Col. 5, lines 12-15; Col. 12, lines 17-42)
generating an audit score representative of an amount of similarity between the standard audit data and the template image relative to the audit data and the captured image received from the outlet of the retailer;... (By disclosing, the reports 
However, Hamilton and Asad do not teach ...decrypting the encrypted, captured image with the embedded audit data, and ...determining the audit score is within an acceptable tier of scores based upon the amount of similarity between the standard audit data, the template image relative to the audit data and the captured image necessary for the outlet of the retailer to show compliance; and calculating payment of the checker company to the retailer corresponding to the determined tier of scores and sending a notification to the retailer regarding the determined tier of scores and the payment corresponding to the determined tier. 
Walker, directed to methods and apparatus for increasing, monitoring and/or rewarding a party's compliance with a schedule for taking medicines and thus in the same field of endeavor, teaches 
...decrypting the encrypted, captured image with the embedded audit data; (By disclosing, in step 1204, the controller 106 decrypts the received code to determine the compliance data collected by the compliance monitoring device 102. The code may be decrypted by employing a decryption algorithm to recover the pre-encryption compliance data, or if the code was encrypted using a one-way function (e.g., a one-way hash function), rather than decrypting the code, the controller 106 may compare the received code with at least one code corresponding to an acceptable level of compliance. See at least Walker: Abstract; Fig. 12; Col. 30, lines 52-60; Col. 26, lines 10-26; Col. 27, lines 23-35)
...calculating payment of the checker company to the retailer corresponding to the determined tier of scores and sending a notification to the retailer regarding the determined tier of scores and the payment corresponding to the determined tier. (By disclosing, the reward may be based on the patient's level of compliance. If the controller 106 employs a gradated compliance level scale, the offered rewards may be similarly gradated (e.g., a patient having a compliance level of 86% may be rewarded with $86 out of a possible $100). Compliance levels may be divided into ranges and a patient may be rewarded based on the range in which the patient's compliance level falls. For example, a 90%-100% compliance level may be rewarded by cash. See at least Walker: Abstract; Fig. 12; Col. 32, lines 3-24)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hamilton and Asad to incorporate the methods and apparatus for increasing, monitoring and/or 
However, Hamilton, Asad, and Walker do not teach ...determining the audit score is within an acceptable tier of scores based upon the amount of similarity between the standard audit data, the template image relative to the audit data and the captured image necessary for the outlet of the retailer to show compliance.
Opalach, directed to planogram extraction based on image processing and thus in the same field of endeavor, teaches 
...determining the audit score is within an acceptable tier of scores based upon the amount of similarity between the standard audit data, the template image relative to the audit data and the captured image necessary for the outlet of the retailer to show compliance; and (As stated above with respect to Hamilton and Walker, and as Opalach’s further disclosing, at block 908, portions of the first image are compared with portions of the second image. In particular, the comparison of block 908 attempts to measure the degree (acceptable tier of scores) of similarity between the corresponding portions of the first and second image. In the case where object recognition is performed on each image, the comparison may entail comparing the the degree of similarity between the corresponding portions of the images. See at least Opalach: paragraph(s) [0052] & [0056])
Opalach, in the same field of endeavor, further teaches
...calculating payment of the checker company to the retailer corresponding to the determined tier of scores and sending a notification to the retailer regarding the determined tier of scores and the [payment] corresponding to the determined tier. (By disclosing, the manufacturers of certain products enter into agreements (payment) with retailers to ensure that their products are displayed in a particular manner. Thus, it becomes necessary to continually audit the performance by the retailers in properly displaying the manufacturer's products. The information provided using any of the various techniques described herein (extracted planograms and/or resulting cost difference determinations; stock out detections; product display parameter determinations and/or resulting product presence and promotional compliance determinations; or determinations of potential conditions requiring response) may be used by any of a number of relevant parties. The manufacturer may use such and sending a notification to the retailer regarding payment and the audit score. (See at least Opalach: paragraph(s) [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hamilton, Asad, and Walker to incorporate Opalach’s teachings of calculating payment and sending a notification to the retailer for the benefit of quantizing the result of audits and reflect the quantized results to fee, for the manufacturers paying certain fee(s) for the retailer’s display space (Hamilton: Col. 1, lines 29-31 and 52-53), and to verifying and enforce/adjusting the fee according to the audit score (See at least Opalach: paragraph(s) [0037]).

Response to Arguments
Applicant's arguments filed August 23, 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Hamilton does not teach that the device is authenticated by validating the location and that other steps such as capturing images is dependent on authentication that includes validating location, it is noted that Hamilton teaches that once the mobile capture unit has identified its location (validating location), it can retrieve that retail store's floor plan configuration from the processing location 2, that using this information (floor plan), the mobile capture unit 30 displays a floor plan 47 containing a listing of all the areas that the auditor needs to capture images of and their status 47 on its main screen 40, and that the areas that need to be captured will be displayed in an order that would make sense for capturing the data. That is, Hamilton teaches the capturing images is dependent on the authentication including validating location. See at least Hamilton: Col. 8, line 61 through Col. 9, line 12. 

 Conclusion  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Niranjayan et al. (US 10692312 B1) teaches User authentication with portable device and smart floor, including shelf, planogram, and location.
Overhultz et al. (US 7374096 B2) teaches Advertising compliance monitoring system, including captured shelf image.
Zimmerman (US 7693757 B2) teaches System and method for performing inventory using a mobile inventory robot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAY C LEE/Examiner, Art Unit 3685